                             So Ordered.

         Dated: December 19th, 2018
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                          Honorable FRED CORBIT
13                                                                                     Chapter 11
14   Charles R. Steinberg, WSBA No. 23980
     STEINBERG LAW FIRM, P.S.
15   323 N Miller Street
     Wenatchee, WA 98801
16   509 662-3202 / 509 662-5221 fax
     Attorney for CANDLE CONNECTION, INC.
17
                             UNITED STATES BANKRUPTCY COURT
18
                              EASTERN DISTRICT OF WASHINGTON
     In Re:                          )
19
                                     )     NO. 18-01266-FPC11
20   The Candle Connection, Inc.     )
     Debtor.                         )     CONCLUSIONS OF LAW
21   ______________________________)

22
     THIS MATTER came on for hearing on Chapter 11 Plan of Reorganization filed on November
23   15, 2018 [Docket No. 52] (“Plan”), and the Court having entered its Findings of Fact, based upon
24   the evidence produced, the Court now makes the following:
     CONCLUSIONS OF LAW
25




      CONCLUSIONS OF LAW - 1

      18-01266-FPC11        Doc 69    Filed 12/19/18     Entered 12/19/18 15:53:25       Pg 1 of 2
 1   1. The Plan has been accepted in writing by the creditors and equity security holders whose
 2   acceptance is required by law;
     2. The provisions of Chapter 11 have been complied with and the Plan has been proposed in
 3
     good faith and not by means forbidden by law;
 4
     3. (i) Each holder of a claim or interest has accepted the Plan or will receive or retain under the
 5   Plan, property of a value, as of the effective date of the Plan, that is not less than the amount that
 6   such holder would receive or retain if the Debtor was liquidated under Chapter 7 of the Code on

 7   such date, or (ii) the Plan does not discriminate unfairly, and is fair and equitable with respect to
     each class of claims or interest that are impaired under the Plan and has not accepted the Plan;
 8
     4. All payments made or promised by the Debtor or by a person issuing securities or acquiring
 9
     property under the Plan or by an other person for services or for costs and expenses in, or in
10   connection with, the Plan and incident to the case, have been fully disclosed to the Court and are
11   reasonable or, if to be fixed after confirmation of the Plan, will be subject to approval of the
     Court;
12
     5. The identity of any insider that will be employed or retained by the Debtor and their
13
     compensation has been fully disclosed;
14   6. (i) Confirmation of the Plan is not likely to be followed by the liquidation or the need for
15   further financial reorganization of the Debtor or (ii) if the Plan is a Plan of liquidation, the Plan

16
     sets a time period in which liquidation will be accomplished, and provides for eventuality if the
     liquidation is not accomplished in that period;
17
     7. This Plan is hereby confirmed.
18
                                            ///END OF ORDER///
19   PRESENTED BY:

20   /s/ Charles R. Steinberg
     _______________________________________
21
     CHARLES R. STEINBERG, WSBA No. 23980
22
     STEINBERG LAW FIRM, PS
     323 N Miller
23   Wenatchee, WA 98801
     509 662 3202
24   Attorney for The Candle Connection, Inc.

25




      CONCLUSIONS OF LAW - 2

      18-01266-FPC11          Doc 69     Filed 12/19/18      Entered 12/19/18 15:53:25          Pg 2 of 2
